REDMANN, Judge
(dissenting).
Regardless of its other infirmities plaintiffs’ contract with Young did recite a price of $11,000, with $970 payable in cash, and Young in the contract did acknowledge the $970 cash deposit was “pd. to Modern Homes”, i. e., to Maris. Young thereby accepted the payment to Maris as payment to himself, and doubtless thereby eliminated the possibility plaintiffs would be suing Maris immediately for the return of their money.
Plaintiffs did not merely assign to Young a claim against Maris; Young acknowledged the payment to Maris as part payment of his own $11,000 price. Not having performed, Young is not entitled to any portion of the price and therefore owes plaintiffs the return of the $970 deposit.